                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JESSIE ALI,                                        Case No. 21-cv-02193-TSH
                                   8                    Plaintiff,
                                                                                            ORDER TO SHOW CAUSE
                                   9             v.

                                  10     CITY & COUNTY OF SAN FRANCISCO,
                                         et al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Jessie Ali filed this 42 U.S.C. § 1983 case against Defendants City and County of

                                  14   San Francisco and Sheriff’s Deputy Ruben Sanchez on March 29, 2021, alleging Sanchez used

                                  15   excessive force against Ali while he was an inmate at County Jail #5 in San Bruno. On April 2,

                                  16   2021, the Court granted Ali’s in forma pauperis application. ECF No. 6. Ali is represented by

                                  17   counsel, Stanley Craig Goff, Jr. On June 2, 2021, the parties stipulated to provide Defendants

                                  18   until June 23, 2021 to waive service and respond to Ali’s complaint. ECF No. 10. Defendants

                                  19   filed their answer on June 23. ECF No. 11. After the parties did not file a case management

                                  20   statement by the deadline set in the initial case management scheduling order, ECF No. 5, the

                                  21   Court vacated the July 1 case management conference and ordered them to file a status report by

                                  22   July 1, ECF No. 12. In response, Defendants filed a separate statement indicating their counsel

                                  23   called and emailed Ali’s counsel to meet and confer regarding initial disclosures and submitting a

                                  24   joint status report, but they did not hear back from him. ECF No. 13. The Court notes that, with

                                  25   the exception of the parties’ June 2 stipulation, Ali has made no appearance in this matter since

                                  26   filing his complaint and in forma pauperis application.

                                  27          Accordingly, the Court ORDERS Plaintiff Jessie Ali to show cause why this case should

                                  28   not be dismissed for failure to prosecute and failure to comply with court deadlines. Ali shall file
                                   1   a declaration by July 15, 2021. If a responsive declaration is filed, the Court shall either issue an

                                   2   order based on the declaration or conduct a hearing on July 29, 2021 at 10:00 a.m. by Zoom video

                                   3   conference. The webinar link and instructions are located at

                                   4   https://cand.uscourts.gov/judges/hixson-thomas-s-tsh/. Notice is hereby provided that failure to

                                   5   file a written response will be deemed an admission that Ali does not intend to prosecute, and the

                                   6   case may be dismissed without prejudice. Thus, it is imperative the Court receive a written

                                   7   response by the deadline above.

                                   8          IT IS SO ORDERED.

                                   9

                                  10   Dated: July 2, 2021

                                  11
                                                                                                     THOMAS S. HIXSON
                                  12                                                                 United States Magistrate Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          2
